                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 CHARLES SCOTT,

             Plaintiff,

                      v.                  CAUSE NO. 3:19-CV-957-RLM-MGG

 STATE OF INDIANA, et al.,

             Defendants.

                                OPINION AND ORDER

      Charles Scott is a prisoner in the LaPorte County Jail. Without a lawyer,

he filed a complaint suing three defendants based on events related to how bond

was set in his State criminal case. The court must review the merits of a prisoner

complaint and dismiss it if the action is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief against a

defendant who is immune from such relief. 28 U.S.C. § 1915A. “A document filed

pro se is to be liberally construed, and a pro se complaint, however inartfully

pleaded, must be held to less stringent standards than formal pleadings drafted

by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and

citations omitted).

      Mr. Scott objects to how State Court Judge Michael S. Bergerson set bail

in his criminal case. He objects to Judge Thomas Alevizos because he allows

Judge Bergerson to improperly set bail. He says he’s not suing either judge

because they have judicial immunity. Instead, he is suing the State of Indiana

for $9,000,000. The State of Indiana has Eleventh Amendment immunity which
generally precludes a citizen from suing a State or one of its agencies or

departments in federal court. Wynn v. Southward, 251 F.3d 588, 592 (7th Cir.

2001). There are three exceptions to Eleventh Amendment immunity: (1) suits

directly against the State based on a cause of action where Congress has

abrogated the state’s immunity from suit; (2) suits directly against the State if

the State waived its sovereign immunity; and (3) suits against a State official

seeking prospective equitable relief for ongoing violations of federal law. MCI

Telecommunications Corp. v. Ill. Commerce Comm’n, 183 F.3d 558, 563 (7th

Cir. 1999). None of these exceptions apply here. Congress didn’t abrogate the

States’ immunity through the enactment of Section 1983. Joseph v. Bd. of

Regents of Univ. of Wis. Sys., 432 F.3d 746, 748 (7th Cir. 2005). Indiana hasn’t

consented to this lawsuit. Mr. Scott is only seeking monetary damages, not

injunctive relief, so the State of Indiana must be dismissed.

      Mr. Scott also sues the City and County of LaPorte. Neither of them have

any liability for how Judge Bergerson set bail in his criminal case, nor what

Judge Thomas Alevizos permits Judge Bergerson to do. Neither Circuit nor

Superior Court judges are employees of a city or county government – they are

judicial officers of the State. Indiana Constitution Art. 7, § 1. Even if they did

work for the city or county government, there is no general respondeat superior

liability under 42 U.S.C. § 1983. Burks v. Raemisch, 555 F.3d 592, 594 (7th Cir.

2009). Therefore, the City and County of LaPorte must also be dismissed. Mr.

Scott mentions the Mayor of Michigan City in the body of the complaint, but he

didn’t name him as a defendant. Had he done so, he couldn’t state a claim



                                        2
against the mayor based on how his bail was set by a State judge in his criminal

case.

        Courts usually allow a plaintiff the opportunity to file an amended

complaint when a case is dismissed sua sponte, see Luevano v. Wal-Mart,

722F.3d 1014 (7th Cir. 2013), that’s unnecessary where the amendment would

be futile. Hukic v. Aurora Loan Servs., 588 F.3d 420, 432 (7th Cir. 2009)

(“[C]ourts have broad discretion to deny leave to amend where . . . the

amendment would be futile.”). Such is the case here.

        For these reasons, this case is DISMISSED pursuant to 28 U.S.C. § 1915A.

        SO ORDERED on November 5, 2019


                                             s/ Robert L. Miller, Jr.
                                             JUDGE
                                             UNITED STATES DISTRICT COURT




                                         3
